IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-20489
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ALEJANDRO ALONSO-FLORES,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-99-CR-671-1
                       --------------------
                          April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Alejandro Alonso-Flores appeals the sentence imposed

following his guilty-plea conviction for conspiracy to possess

and aiding and abetting possession with intent to distribute

cocaine.   Alonso argues that the district court erred in

determining that he was responsible for in excess of 150

kilograms of cocaine.

     Alonso has filed a motion for leave to file a supplemental

brief based on Jones v. United States, 526 U.S. 227 (1999) and

Apprendi v. New Jersey, 120 S. Ct. 2348 (2000).   Alonso’s

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-20489
                                -2-

original brief was filed more than a year after the decision in

Jones and more than four months after the decision in Apprendi.

His motion is denied.

     A sentencing court’s determination of the quantity of drugs

attributable to the defendant for purposes of calculating a

defendant’s sentence is a factual finding that is reviewed for

clear error.   United States v. Vine, 62 F.3d 107, 109 (5th Cir.

1995).   Because the district court’s determination that more than

150 kilograms was attributable to Alonso is plausible in light of

the entire record, it is not clearly erroneous.   See United

States v. Perez, 217 F.3d 323, 331 (5th Cir.), cert. denied, 121

S. Ct. 416 (2000).   Accordingly, the sentence imposed by the

district court is affirmed.

     AFFIRMED; MOTION DENIED.